Citation Nr: 1635853	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, dysthymic disorder and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, D.A



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board has recharacterized the reopened claim for service connection for PTSD to include other acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, anxiety and major depressive disorder (on a de novo basis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision issued in March 2004 , the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence received since the March 2004 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection PTSD is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R.  § 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. 	 § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issue of entitlement to service connection for PTSD is deferred pending additional development consistent with the VCAA.

By way of background, a January 2000 rating decision initially denied service connection for PTSD.  The decision was upheld by a September 2002 BVA decision.  The Veteran filed additional service connection claims for PTSD, which were denied in June 2003, March 2004.  The Veteran filed a NOD, but did not perfect an appeal of the March 2004 rating decision.  This decision became final.

Thereafter, the Veteran filed a claim for service connection for PTSD in February 2009.  In a January 2010 rating decision, the RO denied the claim based on a lack of a verifiable in-service stressor.  The RO considered the Veteran's statements, copies of articles, military personnel records, STRs, VA treatment records, Social Security Administration (SSA) records, and a November 2009 formal finding of lack of information to corroborate in-service stressors for PTSD.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R.	  § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 	 	 § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 	 38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 	 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence received since the time of the March 2004 rating decision includes more recent VA treatment records, the Veteran's statements, to include his testimony at the June 2016 Travel Board hearing and private treatment records that show diagnoses of major depressive disorder, recurrent with paranoid features; dysthymic disorder; and chronic PTSD.  The Board finds that the evidence received since the March 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

In this regard, the RO previously denied the Veteran's claim for PTSD on the basis that there was no evidence of the Veteran's in-service stressor.  However, the evidence received since the March 2004 rating decision includes medical records showing that a clinicians has subsequently discussed the Veteran's developed psychiatric disorder, to include anxiety, major depressive disorder, dysthymic disorder and PTSD, were due to the Veteran's in-service stressors, to include his friend's death and twin brother's injury.  The private clinician noted that the spouse of the Veteran's report of the Veteran's flashbacks to Vietnam.  Additionally, additional relevant evidence includes the Veteran's lay statements detailing the in-service stressors he believes support a diagnosis of PTSD.

For the purposes of reopening claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence suggests relates to the occurrence of an in-service stressor event, and this evidence is directly new and material to the issue of entitlement to PTSD.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for  PTSD.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for PTSD is granted.


REMAND

Remand is necessary for the reopened claims so that the RO will have an opportunity to readjudicate this claim on the merits in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).  Above the issue of service connection for PTSD was reopened.  As noted in the Introduction, based on the contentions and evidence of record, the issue is appellate status has been broadened to that of service connection for an acquired psychiatric disability.

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 	 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran was diagnosed with a depressive disorder by a private clinician in May 1999 and a VA clinician in June 2001.  A November 2002 VA treatment note documents the Veteran's PTSD diagnosis.  In December 2002, a private clinician diagnosed the Veteran with chronic major depressive disorder, dysthymic disorder and chronic PTSD.  Since the initial psychiatric diagnosis, the Veteran has continued to report psychiatric symptoms.  Thus, the first McLendon element is satisfied.

Here, the Veteran has reported PTSD stressors of witnessing injuries and deaths of his fellow soldiers, to include as a result of race-related soldier-on-soldier assaults and the death of this friend in Vietnam.  See the October 2003 Veteran statement; August 2012 Veteran statement; June 2016 hearing transcript.  The Veteran stated that he was physically assaulted in approximately January 1969.  The Veteran also reported that in March 1969, although untrained as such, he was assigned as a military police officer at Camp Lejeune, where he witnessed numerous race-related soldier-on-soldier assaults.  He indicated that at the end of his scheduled leave, he remained away without leave (AWOL) because of his fear and anxiety of returning to the base.  Military personnel records show that the Veteran served as a military police officer at Camp Lejeune.  The records also show that he was sanctioned for his AWOL status.  Thus, his stressors are arguably consistent with the places, types, and circumstances of his service.

The Board notes that, to date, the Veteran has never been afforded a VA psychiatric examination and medical opinion for this claim.  Since the claims file contains lay and medical evidence of a current disorder, in-service incurrences, and an indication that the disorder may be related to service, to include fear of hostile military activity, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the acquired psychiatric disorder currently on appeal.  McClendon, 20 Vet. App. at 86.

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), that includes an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and major depressive disorder.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations, to include information particularly relevant to claims, such as that on appeal, based on in-service personal assault.  See 38 C.F.R. § 3.304 (f).

2.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted and the examiner should identify all of the Veteran's acquired psychiatric disorders.

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.  

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be validated or confirmed.

If a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each claimed stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity", an " in-service stressor" or an "in-service personal assault" (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3).  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of guilt over his twin brother's injury in Vietnam, witnessing the race-based assaults and injuries of fellow soldiers, the in-service death of his friend, and his race-based in-service assault.

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service?

In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of guilt over his twin brother's injury in Vietnam, witnessing the assaults and injuries of fellow soldiers, the in-service death of his friend, his in-service assault.

In providing these diagnoses and opinions, the examiner should specifically review and comment on the December 2002 private psychological assessment.  If necessary, and to the extent possible, the examiner should reconcile his opinion with this report.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


